Citation Nr: 0202807	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  99-18 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the termination of the apportionment of the veteran's 
compensation on behalf of his three minor children in the 
appellant's custody was proper.


REPRESENTATION

Veteran represented by:  Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


REMAND

The veteran served on active duty from June 1990 to August 
1990.  The appellant is the veteran's ex-spouse and custodian 
of their three minor children.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) to terminate 
apportionment benefits effective April 1, 1999.

In a May 1999 letter, the RO informed the appellant of its 
proposal to terminate apportionment benefits paid to her as 
custodian of their children, based on evidence that the 
veteran was providing support payments according to a court 
order.  In response, the appellant filed a Notice of 
Disagreement.  The RO issued a Statement of the Case.  The 
appellant then requested a personal hearing before a Member 
of the Board at the local VA office (hereinafter "Travel 
Board hearing").

The record reflects that the appellant was scheduled for a 
Travel Board hearing in June 2000, and she did not appear.  
However, the correspondence notifying the appellant of this 
scheduled hearing was sent only to the veteran and not to the 
appellant.  Thus, the appellant did not receive notice of her 
scheduled hearing.  As a result, the appellant must be 
rescheduled for a Travel Board hearing.  Since Travel Board 
hearings are scheduled by the RO, a remand is necessary for 
that purpose.

For the reasons stated above, this case is REMANDED for the 
following:

The RO should schedule the appellant for 
a hearing before a Member of the Board.  
Further, the RO should insure that 
contested claims procedures are followed 
with respect to this hearing.  See 
38 C.F.R. § 20.713.  Notice of the 
hearing must be sent to the appellant and 
the veteran.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The purpose of this 
remand is to comply with due process considerations, and the 
Board intimates no opinion as to the outcome of this case. 

The appellant and the veteran have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


